Citation Nr: 1040394	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for sarcoidosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in November 
2008.


FINDING OF FACT

The Veteran's sarcoidosis is not manifested by pulmonary 
involvement with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids, and pulmonary 
function studies reveal no abnormality on spirometry or 
diffusion.


CONCLUSION OF LAW

The criteria for the entitlement to a compensable rating for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6846 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Per the November 2008 Remand, a VCAA letter was issued to the 
Veteran in December 2008.  The VCAA letter notified the Veteran 
of what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be submitted 
by the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  A March 2006 letter and the December 2008 
letter included notice as to the types of evidence necessary to 
establish an effective date, but as the claim for an increased 
rating is denied any questions as to the appropriate effective 
date to be assigned is rendered moot.  See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Although the notice 
provided to the veteran in December 2008 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
per the Board's Remand; the matter was remanded to ensure proper 
notice pursuant to the VCAA.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board acknowledges a decision from the Court that provided 
additional guidance on the content of the notice that is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board 
has determined that the December 2008 VCAA letter constituted 
proper notice per Vazquez.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
instructions in the November 2008 Board Remand.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's VA treatment records and lay statements of 
the Veteran.  The Veteran has not identified any other medical 
evidence.  The Veteran was scheduled to attend a January 2008 
Board hearing which would have afforded him the opportunity to 
testify as to the severity of his disability; however, he failed 
to appear.  Per the December 2008 VCAA letter, VA requested 
information or evidence from the Veteran with regard to his 
claim.  In January 2010, VA spoke with the Veteran via telephone 
and the Veteran stated that he was gathering more information; 
however, to date the Veteran has not submitted or identified any 
additional evidence.  There is otherwise no indication of 
relevant, outstanding records which would support the Veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent a VA examination in May 2007.  The Board 
recognizes that such examination was conducted over 3 years 
prior; however, the Board finds that such examination report is 
thorough and contains sufficient information to decide the issue 
on appeal, especially in light of the fact that the Veteran has 
not submitted or identified any medical evidence that shows that 
his service-connected disability has increased in severity.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Service connection is in effect for sarcoidosis, rated 
noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6846.  The Veteran contends that symptoms of his 
disability have increased in severity and a higher disability 
evaluation is warranted.

Per 38 C.F.R. § 4.97, DC 6846 (sarcoidosis) the active disease or 
residuals are to be rated as chronic bronchitis (DC 6600) and 
extra-pulmonary involvement under specific body system involved.  
Where there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids a 30 percent evaluation is assigned.  Pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control warrants a 60 percent evaluation.  A 
100 percent evaluation is assigned for cor pulmonale, or cardiac 
involvement with congestive heart failure, or, progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  See id.

Since sarcoidosis may be evaluated as chronic bronchitis, DC 6600 
is also relevant to evaluating the Veteran's disability.  Under 
38 C.F.R. § 4.97, DC 6600 (chronic bronchitis) a 10 percent 
evaluation is assigned for forced expiratory volume in one second 
(FEV-1) of 71 to 80 percent predicted value, or, the ratio of 
FEV-1 to forced vital capacity (FVC) of 71 to 80 percent or, 
diffusion capacity of the lung for carbon monoxide by the single 
breath method (DLCO(SB)) 66 to 80 percent predicted.  A 30 
percent evaluation is assigned for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 
65 percent predicted.  A 60 percent evaluation is assigned for 
FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or, DLCO (SB) of 40 to 55 percent predicted, or, maximum 
oxygen consumption of 15 to 20 ml/kg in (with cardio respiratory 
limit).  A 100 percent evaluation is assigned for FEV-1 less than 
40 percent of predicted value, or, FEV-1/FVC less than 40 
percent, or, DLCO (SB) less than 40 percent predicted, or, 
maximum exercise capacity less than 15 ml/kg in oxygen 
consumption (wit cardiac or respiratory limitation), or, cor 
pulmonale (right heart failure) or, right ventricular 
hypertrophy, or, pulmonary hypertension (shown by Echo or cardiac 
catheterization), or, episode(s) of acute respiratory failure, 
or, requires outpatient oxygen therapy.  See id.

VA outpatient treatment records do not reflect any complaints of 
or treatment related to his sarcoidosis.

In May 2007, the Veteran underwent a VA examination.  The Veteran 
reported that he was totally disabled due to his sarcoidosis.  He 
also reported that he had developed a lymph node cancer due to 
his sarcoidosis.  The Board notes, however, that the medical 
evidence of record does not reflect a diagnosis of cancer of the 
lymph nodes and such claim of service connection was denied by 
the Board in a November 2008 decision.  The VA examiner 
summarized a February 2007 CT chest scan.  The scan revealed a 
few tiny 3 millimeter pulmonary nodules.  One was a simple left 
apical calcified granuloma in the left upper lobe.  On the 
pleural surface there was a single small 3 millimeter nodule in 
the right upper lobe.  There was another smaller nodule in the 
right upper lobe in the posterior aspect.  There was said to be 
"no significant lymphadenopathy within the mediastinu, hila or 
axillary regions."  There was no report of interstitial 
pulmonary inflammation.  Heart and pericardial structures were 
normal in that the Veteran had no hilar lymphadenopathy.  The VA 
examiner stated that it was apparent from the CT scan that the 
Veteran's sarcoidosis is inactive.  The Veteran presented with a 
medication list, but the examiner stated that none of the 
medications were for sarcoidosis.  With regard to medical 
history, the examiner noted that the Veteran does not have fever, 
chills, weight loss or night sweats.  He has a very rare cough 
productive of white and sometimes brown-streaked sputum but has 
no hemoptysis.  He has had no anorexia.  Weight has been stable.  
He does not have dyspnea on exertion walking his dog one mile.  
He is able to some house work, yard work and home maintenance.  
He has one and a half acres to keep up with and is limited, he 
thinks, only by age and not particularly by pulmonary condition.  
He is not asthmatic.  He has had no days of total incapacity due 
to his pulmonary condition.  The examiner conducted a physical 
examination and commented that May 2007 pulmonary function 
studies revealed no abnormality on spirometry or diffusion.  The 
examiner noted that the February 2007 CT chest scan revealed no 
hilar or other mediastinal, cervical or axillary lymphadenopathy.  
The examiner diagnosed sarcoidosis diagnosed in service 
incidentally by enlarged perihilar lymph nodes on chest x-ray, 
presently inactive.  The examiner also determined that the 
Veteran does not have any skin lesions caused by sarcoidosis.  
The examiner stated that the Veteran once had benign perihilar 
lymphadenopathy caused by sarcoidosis but this condition had 
resolved per the February 2007 CT study.  The examiner stated 
that the Veteran has chronic active hepatitis C but has no 
objectively documented disease of the liver caused by sarcoidosis 
or lymphoma.  

In consideration of the evidence of record, the Board finds that 
a compensable evaluation is not warranted for service-connected 
sarcoidosis.  In order to warrant a 30 percent evaluation under 
DC 6846, the Veteran's respiratory disability must be productive 
of pulmonary involvement with persistent symptoms requiring 
chronic low dose or intermittent corticosteroids.  As detailed 
hereinabove, the Veteran's sarcoidosis is inactive, and no 
activity has been shown since the Veteran filed his increased 
rating claim.  There is no indication that the Veteran requires 
corticosteroids to treat symptoms associated with his 
sarcoidosis.  As noted, the VA examiner commented that none of 
his medications were for his sarcoidosis.  The VA examiner noted 
that he uses a levalbuterol tartrate oral inhaler four times a 
day as needed for shortness of breath, but the examiner stated 
that shortness of breath due to sarcoidosis would not be relieved 
by an inhaler.  Absent evidence that the Veteran's respiratory 
disability requires corticosteroids a compensable rating is not 
warranted under 38 C.F.R. § 4.97, DC 6846.

The criteria for a higher evaluation under DC 6600 have also not 
been met.  In order to warrant a 10 percent evaluation of 30 
percent under DC 6600, the Veteran's respiratory disability must 
be manifested by FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  The evidence shows that the Veteran was accorded a 
PFT in May 2007 which revealed no abnormality on spirometry or 
diffusion.  Based on the foregoing, a compensable evaluation is 
not warranted for his sarcoidosis under such diagnostic criteria.   

Despite the Veteran's lay statements that his sarcoidosis causes 
him to be totally disabled, the objective medical evidence of 
record does not reflect any active findings which support a 
compensable evaluation.  Thus, his evaluation cannot be 
"staged" because a noncompensable rating represents his maximum 
level of disability throughout the appeal period.  See Hart.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's schedule 
of ratings.  Again, while the Veteran has reported that his 
sarcoidosis is completely disabling, the objective findings 
reflect that his sarcoidosis is inactive, and there is no 
indication that it has any effect on employability.  The Board 
also notes that the Veteran has multiple nonservice-connected 
disabilities and has also been incarcerated.  The evidence of 
record does not otherwise show that the Veteran's sarcoidosis has 
resulted in marked interference with employment, or requires 
frequent periods of hospitalization and treatment records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  Consequently, the Board 
finds that the current disability rating assigned in this 
decision adequately reflects the clinically established 
impairment experienced by the Veteran and a higher rating is 
denied on an extra-schedular basis.

In summary, for the reasons and bases expressed above, the Board 
has concluded that a compensable rating is not warranted for 
sarcoidosis.  Accordingly, the benefit sought on appeal is 
denied.



ORDER

Entitlement to a compensable rating for sarcoidosis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


